Citation Nr: 1426958	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  08-35 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.   Entitlement to service connection for an acquired psychiatric disability, including posttraumatic stress disorder (PTSD).
 
2.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel




INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In December 2011, the Board remanded the claims for additional development.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its December 2011 remand, the Board noted the following: the Veteran reported on VA Form 41-4142, dated in November 2007, that he had been treated at the Lewis and Rice Mental Clinic from January 1987 to 1988 for insomnia and depression.  

A request by VA to the Rice and Lewis Center for records dating back to 1987 resulted in the receipt of progress notes, dated between September 2000 and November 2000.  

It is still unclear whether there are additional treatment records that exist that are dated prior to and/or subsequent to this period.  The Board stated that "a follow up request should be made to obtain additional records from this clinic."  Citing 38 C.F.R. § 3.159(c)(1).  However, it appears that the Board did not specifically include a direction to attempt to obtain records from the Rice and Lewis Center in the instructional paragraphs of its remand, and no such attempt was ever made.  

The U.S. Court of Appeals for Veterans Claims (Court) has indicated that a remand by the Board confers on a veteran, as a matter of law, the right to compliance with the remand orders.  The Court further indicated that it constitutes error on the part of the Board to fail to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  In this case, on remand, an attempt should be made to obtain any additional records from the Rice and Lewis Center.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c) (2013); see also VAOPGCPREC 12- 95, 60 Fed. Reg. 43186 (1995).

In this regard, the Veteran himself is requested to attempt to obtain these records in order to expedite his case (or to indicate, in writing, that they are not available).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any required authorization, the RO/AMC should obtain the Veteran's records of treatment from the Rice and Lewis Center, dated between 1987 and September 2000, and after November 2000.  If attempts to obtain any additionally identified records are unsuccessful, and it is determined that further attempts to obtain them would be futile, then make an express declaration to this effect and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(c) and (e) (2013).

In this regard, the Veteran himself is encouraged to attempt to obtain these records in order to expedite his case (or to indicate, in writing, that they are not available).

2.  Readjudicate the claims.  If either of the benefits sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



